EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Manzo, registration no. 54700 on 5/16/2022.
The application has been amended as follows: 
In Claims

1.	(Currently Amended) A computer-implemented method for changing data configuration among servers, the method comprising:
	executing, by a number of processors, program instructions to perform the method of: 
parsing, by the number of processors, a first cascading data configuration associated with a data source server;
selecting, by the number of processors, data of the first cascading data configuration to migrate to a data target server;
updating, by the number of processors, the first cascading data configuration;
migrating, by the number of processors, the selected data of the first cascading data configuration to the data target server having a second cascading data configuration; and

applying, by the number of processors, the first cascading data configuration to the data target server having the second cascading data configuration, 
wherein the first cascading data configuration is managed by a first cascading data configuration broker that is associated with but independent from the data source server and the second cascading data configuration is managed by a second cascading data configuration broker that is associated with but independent from the data target server, and 
wherein the first cascading data configuration broker associated with but independent from the data source server operates above a management layer of the data source server and 
the second cascading data configuration broker associated with but independent from the data target server operates above a management layer of the data target server and avoids restart of the data target server when the second cascading data configuration broker applies the first cascading data configuration to the data target server.

8.	(Currently Amended) A computer program product for changing data configuration among servers, the computer program product comprising:
a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a number of processors to cause the number of processors to perform a method of:
parsing a first cascading data configuration associated with a data source server;
selecting data of the first cascading data configuration to migrate to a data target server;
updating the first cascading data configuration;
migrating the selected data of the first cascading data configuration to the data target server having a second cascading data configuration; and
applying the first cascading data configuration to the data target server having the second cascading data configuration, 
wherein the first cascading data configuration is managed by a first cascading data configuration broker that is associated with but independent from the data source server and the second cascading data configuration is managed by a second cascading data configuration broker that is associated with but independent from the data target server, and 
wherein the first cascading data configuration broker associated with but independent from the data source server operates above a management layer of the data source server and the 
second cascading data configuration broker associated with but independent from the data target server operates above a management layer of the data target server and avoids restart of the data target server when the second cascading data configuration broker applies the first cascading data configuration to the data target server.

15.	(Currently Amended) A system for changing data configuration among servers, the system comprising:
a bus system;
	a storage device connected to the bus system, wherein the storage device stores program instructions; and
	a number of processors connected to the bus system, wherein the number of processors executes the program instructions to:
parse a first cascading data configuration associated with a data source server;
select data of the first cascading data configuration to migrate to a data target server;
update the first cascading data configuration;
migrate the selected data of the first cascading data configuration to the data target server having a second cascading data configuration; and
apply the first cascading data configuration to the data target server having the second cascading data configuration, 
wherein the first cascading data configuration is managed by a first cascading data configuration broker that is associated with but independent from the data source server and the second cascading data configuration is managed by a second cascading data configuration broker that is associated with but independent from the data target server, and 
wherein the first cascading data configuration broker associated with but independent from the data source server operates above a management layer of the data source server and 
the second cascading data configuration broker associated with but independent from the data target server operates above a management layer of the data target server and avoids restart of the data target server when the second cascading data configuration broker applies the first cascading data configuration to the data target server.

Allowable Subject Matter
Claims 1, 4-8, 11-15 and 17-20 (renumbered 1-15) are allowed.

The following is an examiner’s statement of reasons for allowance:  
The arguments in applicant’s remarks filed on 5/4/2022 were fully considered and are persuasive. The applicant successfully argued the cited prior art does not teach or suggest the limitations “wherein the first cascading data configuration is managed by a first cascading data configuration broker that is associated with but independent from the data source server and the second cascading data configuration is managed by a second cascading data configuration broker that is associated with but independent from the target source server, and wherein the first cascading data configuration broker associated with but independent from the data source server operates above a management layer of the data source server and the second cascading data configuration broker associated with but independent from the data target server operates above a management layer of the data target server and avoids restart of the data target server when the second cascading data configuration broker applies the first cascading data configuration to the data target server (remark pages 9-14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANIL KHATRI/            Primary Examiner, Art Unit 2191